Citation Nr: 1734946	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-24 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, and his spouse


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1990 to January 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's back disability is etiologically related to an in-service injury, event, or disease.


CONCLUSION OF LAW

The criteria for service connection for a back disability have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran contends that that he is entitled to service connection for a back disorder that occurred in service as a result of a truck accident, a basketball injury, and general physical exertion.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like arthritis or other organic diseases of the nervous system, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  Finally, service connection may be granted on a "secondary" basis for a disability that is proximately due to or the result of another previously service-connected disability.  38 C.F.R. § 3.310.

The question for the Board is whether the Veteran's current back disability either began during active service, or is etiologically related to an in-service disease or injury.

The Veteran's service treatment records confirm that in March 1991, December 1993 and March 1994, he was treated for back pain and injury to his back.  

Several years after his separation from service, a 2009 and 2013 MRI of the Veteran's back showed disc degenerative changes.  In addition, a January MRI showed spinal stenosis most significant at L3-4, secondary to broad-based disc bulge.

In May 2012, the Veteran underwent a VA examination for his back.  He reported constant pressure at lower spine and burning sharp pain.  The examiner diagnosed him with thoracolumbar back strain and lumbosacral degenerative disc disease.  The examiner opined that it was less likely as not that the Veteran's back condition was related to his active service, reasoning that the Veteran's in service injuries were not of a chronic nature or ongoing since his separation of service.

However, a January 2017 VA medical statement from the attending physician for neurological surgery reported that the Veteran had a remote history of injuries to his back that occurred in service and resulted in longstanding low back pain.  He stated that the Veteran's stenosis condition may be causing the Veteran's symptoms.  Moreover, the doctor opined that the Veteran's pain syndrome could have been caused by the injuries he sustained in service.  In support of his opinion, the doctor reported that repeated traumas to the back can overtime lead to degenerative lumbar disease.

In weighing the opinions, the Board finds them to at least be of relative equivalency.  The January 2017 medical professional who examined the Veteran is the attending physician for the VA Neurological Surgery Unit.  He is a specialist regarding back disabilities.  Moreover, he provided rationale explaining why it is at least as likely as not that the Veteran's back condition is of a chronic nature and ongoing since his separation of service.

Conversely, the VA examiner who provided the opinion in 2012 only reviewed the record as of that date, and did not have additional medical information for review.  A June 2014 nerve conduction and EMG report showed an abnormal study with chronic right S1 radiculopathy.  Additionally, it does not appear that the examiner reviewed all of the Veteran's STR relevant to his back injuries, as the VA examiner did not note the Veteran's fall in a truck or his restrictive duty as evidenced by his December 1991 STR profile serial report.  Thus, the May 2012 opinion is not adequate for rating purposes and the January 2017 is found to be more probative.

Furthermore, at the January 2016 Board hearing, the Veteran credibly testified that he his back pain began in service.  He credibly testified that he had back problems during service and has had continuous back problems after service, which resulted in physical therapy and cortisone shots.  

The Veteran's testimony is given great probative weight as it is consistent with the medical record showing complaints of back pain with treatment during his active service.  Furthermore, STRs show that the Veteran was presumed sound on entry.  

Therefore, the Board finds that competent, credible, and probative evidence establishes that the Veteran's current back disability is etiologically related to the Veteran's active service and the Veteran's claim for service connection is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

Service connection for back disability is granted.


REMAND

The Veteran is seeking service connection for a left knee disorder.  He contends that his MOS as an Explosive Ordinance Disposal Journeyman, required extensive physical activity in a 75 pound bomb suit that destroyed his knees.  The Veteran testified that he complained about bilateral knee pain in service, but the STRs only reflect a right knee disability.

The Veteran is currently service connected for patellofemoral syndrome of the right knee.  The record indicates that he first sought treatment in 2005.  At an August 2014 VA examination, no left knee disability was diagnosed.  However, at a VA examination in May 2012, the examiner diagnosed patellofemoral pain syndrome for the Veteran's left knee and linked it to service.  As such, it is unclear whether the Veteran should be considered to have a chronic left knee disability during any distinct period of his appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his left knee.  The examiner should determine whether the Veteran has a current left knee disability (or had a left knee disability during any distinct period since April 2012).  In so doing, the examiner should consider the diagnosis of patellofemoral pain syndrome of the left knee at the June 2013 VA examination, and the absence of any left knee diagnosis at the July 2014 VA examination).  

If a left knee disability is diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that his current knee disability either began during or was otherwise caused by his military service.  Why or why not?

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


